UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-34236 (Commission file number) BIOSPECIFICS TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 11-3054851 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 35 Wilbur Street Lynbrook, NY 11563 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of the issuer's classes of common stock, as of the latest practicable date: Class of Stock Outstanding May 6, 2013 Common Stock ($.001 par value) BIOSPECIFICS TECHNOLOGIES CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements 4 Consolidated Balance Sheet as ofMarch 31, 2013 and December 31, 2012 4 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4. Controls and Procedures 20 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Reserved 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 2 Table of contents Introductory Comments – Terminology Throughout this quarterly report on Form 10-Q (this “Report”), the terms “BioSpecifics,” “Company,” “we,” “our,” and “us” refer to BioSpecifics Technologies Corp. and its subsidiary, Advance Biofactures Corp. (“ABC-NY”). Introductory Comments – Forward-Looking Statements – Bingham to Update This Report includes “forward-looking statements” within the meaning of, and made pursuant to the safe harbor provisions of, the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, expected revenue growth, and the assumptions underlying or relating to such statements, are “forward-looking statements”. The forward-looking statements include statements concerning, among other things, the timing of reporting top-line data from BioSpecifics’ phase II clinical trial of XIAFLEX for the treatment of human lipoma and its phase II trial for the treatment of canine lipoma; the timing for Auxilium to initiate a phase II trial of XIAFLEX as a treatment for cellulite; the timing for Auxilium to initiate a next phase trial of XIAFLEX as a treatment for frozen shoulder; and the timing for receiving the final earn-out payments under BioSpecifics’ agreement with DFB Biotech, Inc. and its affiliates.In some cases, these statements can be identified by forward-looking words such as “believe,” “expect,” “anticipate,” “plan,” “estimate,” “likely,” “may,” “will,” “could,” “continue,” “project,” “predict,” “goal,” the negative or plural of these words, and other similar expressions. These forward-looking statements are predictions based on BioSpecifics’ current expectations and its projections about future events. There are a number of important factors that could cause BioSpecifics’ actual results to differ materially from those indicated by such forward-looking statements, including the timing of regulatory filings and action; the ability of BioSpecifics’ partner, Auxilium Pharmaceuticals, Inc., and its partners, Asahi Kasei Pharma Corporation and Actelion Pharmaceuticals Ltd., to achieve their objectives for XIAFLEX in their applicable territories; the market for XIAFLEX in, and initiation and outcome of clinical trials for, additional indications including frozen shoulder, cellulite, human lipoma and canine lipoma, all of which will determine the amount of milestone, royalty and sublicense income BioSpecifics may receive; the potential of XIAFLEX to be used in additional indications; the timing of results of any clinical trials; the receipt of any applicable milestone payments from Auxilium Pharmaceuticals, Inc.; whether royalty payments BioSpecifics is entitled to receive will exceed set-offs; and other risk factors identified in BioSpecifics’ Annual Report on Form 10-K for the year ended December 31, 2012 and its Current Reports on Form 8-K filed with the Securities and Exchange Commission. All forward-looking statements included in this Report are made as of the date hereof, and BioSpecifics assumes no obligation to update these forward-looking statements. 3 Table of contents PART I – FINANCIAL INFORMATION Item 1: Consolidated Financial Statements BioSpecifics Technologies Corp. Consolidated Balance Sheets March 31, December 31, (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Income tax receivable Deferred tax assets Prepaid expenses and other current assets Total current assets Deferred royalty buy-down Deferred tax assets - long term Patent costs, net Total assets Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses Deferred tax liability - Deferred revenue Accrued liabilities of discontinued operations Total current liabilities Long-term deferred revenue Stockholders' equity: Series A Preferred stock, $.50 par value, 700,000 shares authorized; none outstanding - - Common stock, $.001 par value; 10,000,000 shares authorized ; 6,625,168 shares issued at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings (deficit) ) Treasury stock, 273,724 and 260,632 shares at cost at March 31, 2013 and December 31, 2012, respectively ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 4 Table of contents BioSpecifics Technologies Corp. Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Revenues: Net sales $ $ Royalties Licensing revenues Total Revenues Costs and expenses: Research and development General and administrative Total Cost and Expenses Operating income Other income: Interest income Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ Shares used in computation of basic net income per share Shares used in computation of diluted net income per share Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss) - - Comprehensive income $ $ See accompanying notes to consolidated financial statements 5 Table of contents BioSpecifics Technologies Corp. Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Deferred tax assets Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Accrued taxes payable - Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Maturity of marketable investments Purchases of marketable investments ) ) Payment for royalty buy down - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from stock option exercises - Payments for repurchase of common stock ) ) Excess tax benefits from share-based payment arrangements - Net cash used in in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $
